Interim Decision #2618

MATTER OF BOURNE

In Visa Petition Proceedings
A-22149716
Decided by Board October 12, 1977
(1) In order to support the claimed "brother/sister" relationship under section 203(a)(5) of
the Immigration and Nationality Act, the petitioner has to establish that both she and
the beneficiary once qualified as "children" of a corrunon "parent" within the meaning of
"
sections 101(b)(1) and (2) of the Act.
(2) Under the case law interpretation of section 101(b)(1)(B) of the Act, the legitimation of
the beneficiary and petitioner by their natural father is not required in order for-the
beneficiary to obtain immigration benefits.
(3) Through the operation of section 101(b)(1)(B) of the Act, the beneficiary and the
petitioner may qualify as children of a common stepmother within the meaning of
sections 101(b)(I) and (2) of the Act, and therefore, they may be regarded as sister and
brother for the purposes of section 203(a)(5) of the Act.
(4) The petitioner must meet her burden of proving the claimed stepchild-stepparent
relationship within the meaning of section 101(b)(1)(B) of the Act by showing the
existence of a close family unit.
ON BEHALF OF P

ONER:

Franklin S. Abrams, Esquire
Abrams and Abrams
One Penn Plaza
New York, New York 10001

BY: Hilhollan, Chairman; Wilson, Maniatis, Applernan, and Maguire, Board Members

The United States citizen petitioner applied for preference classification for the beneficiary as her brother under section 203(a)(5) of the
Immigration and Nationality Act. In a decision dated March 17, 1977,
the District Director denied that petition. The petitioner has appealed
from that denial. The record will be remanded.

The petitioner is a 44-year-old female who is a native of Barbados and
a naturalized citizen of the United States. The beneficiary is a 46-yearold married male alien who is a native and citizen of Barbados.
The District Director predicated his denial of the visa petition upon a
finding that the beneficiary and the petitioner were illegitimate at birth
and that the record fails to show that they were legitimated by the
marriage of their respective natural parents.
On appeal, counsel for the respondent submits that the beneficiary
367

Interim Decision #2618
and the petitioner have a common natural father and a common stepmother; that they have lived as a family unit; and that, therefore, they
should be considered as brother and sister.
The facts of this case reveal that the petitioner and the beneficiary
were born out of wedlock; that the petitioner and the beneficiary have a
common natural father; and that the petitioner and the beneficiary do
not have the same natural mother. The record also indicates that the
beneficiary and the petitioner were reared by their natural father and
his wife; and that their father's wife is not the natural mother of either
the beneficiary or the petitioner.
In visa petition cases, the petitioner bears the burden to establish
eligibility. Matter of Brantigan, 11 I. & N. Dec. 493, 495 (MA 1966). In
order to support the claimed "brother/sister" relationship under section
203(a)(5) of the Immigration and Nationality Act, the petitioner has to
establish that both she and the beneficiary once qualified as "children" of
a common "parent" within the meaning of sections 101(b)(1) and (2) of
the Act. Matter of Gur, Interim Decision 2560 (BIA 1977); Matter of
Rehman, Interim Decision 2450 (BIA 1975); Matter of Garner, Interim
Decision 2367 (BIA. 1076); Matter of Hueng, Interim Decision 2334 (BIA

1974).
In this case, the petitioner is not claiming immigration benefits for the
beneficiary through a relationship to their natural father. It is clear that
the petitioner is seeking to confer preference status on the beneficiary
by virtue of their relationship to a common stepmother. Under the case
law interpretation of section 101(b)(1)(B) 1 of the Act, the legitimation of
the beneficiary and the petitioner by their natural father is not required
in order for the beneficiary to obtain immigration benefits. See generally
Matter of Stoltz, Interim Decision 2401 (BIA 1974, 1975; A.G. 1975);
Matter of Harris, Interim Decision 2208 (BIA 1970); Matter of Amado

and Manteiro, 13 I. & N. Dec. 179 (BIA 1969).
In Matter of Hueng, supra, we held that through the operation of

section 101(b)(1)(B) of the Act, the child (beneficiary) of a person who
married the petitioner's mother became the stepchild of the petitioner's
another by virtue of that marriage. We further held in that case that the
petitioner and the beneficiary were children of a common parent within
the meaning of section 101(b)(1) and (2) of the Act, and that, therefore,

they may be regarded as brother and sister for purposes of section
2()3(a)(5). See also Matter of Gur, supra.
"Upon review of the evidence in support of the visa petition in this
c ase, we find that the petitioner has failed to show the existence of a
Under section 101(b)(1)(B) of the Act, the term "child" means an unmarried person
Irlider 21 years of age who is a stepchild, whether or not born out of wedlock, provided the
child has not reached the age of 18 years at that time the marriage creating the status of
stepchild occurred.
368

Interim Decision #2618
close family unit between the petitioner, the petitioner's father, the wife
of the petitioner's father, and the beneficiary. Matter of Stultz, supra;
Matter of Harris, supra; Matter of Amado and Monteiro, supra. Hence,
she has not met her burden of proving the claimed stepchild-stepparent
relationship within the meaning of section 101(b)(1)(B) of the Act.
In view of the circumstances of this case, we may accept secondary
evidence to establish the existence of a close family unit. The petitioner
may be able to obtain sworn statements from persons who were dose to
the petitioner and her family in Barbados and who were in a position to
have personal knowledge of the petitioner's family life and her relationship to the beneficiary, her stepmother, and her natural father.
Accordingly, we shall remand the record of these proceedings to the
District Director, in order to afford the petitioner an opportunity to
submit additional affidavits and documeiits in support of her visa petition. Before returning the record to the Board, the District Director
should enter a new decision, stating his reasons, and make appropriate
service on the interested parties in accordance with Matter of To, 14 I..
& N. Dec. 679 (BIA 1974); Matter of Li Gcmoza, Interim Decision 2475
,

(DIA 1976).

ORDER: The record is remanded to the District Director for further
action in accordance with the above opinion and for entry of a new
decision.

369

